Citation Nr: 0206714	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to May 1973 
and had periods of active duty for training, including July 
1979 to August 1979 and July 1981 to August 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran appears to have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in his May 1999 notice of disagreement, 
and that this claim was previously referred to the RO in an 
April 2001 remand by the Board.  However, the Board observes 
that the RO has not yet addressed this issue, and again 
refers the issue of entitlement to a TDIU to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current low back disorder is not causally 
or etiologically related to the veteran's active duty or 
active duty for training, or to the veteran's service-
connected residuals of a left hip injury.



CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active service or during active duty for training, and is not 
proximately due to or the result of the service-connected 
residuals of a left hip injury.  38 U.S.C.A. §§ 101(24), 
1101, 1131, 1153, 5103A, 5107(b); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issues 
on appeal.  The veteran's service medical records and 
relevant treatment records have been obtained, and the 
veteran has been afforded several VA examinations.  In 
addition, the RO obtained the veteran's Social Security 
Administration decision and relevant private medical records.  
Further, in April 2001, the Board remanded the veteran's 
claim for additional development.  In response, the RO 
obtained additional VA medical records and private medical 
records.  The RO also scheduled the veteran for an additional 
VA examination, but the veteran failed to report as 
scheduled.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  

The statement of the case and supplemental statement of the 
case, as well as additional correspondence to the veteran, 
notified the veteran and his representative of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  Additionally, the veteran was 
afforded a Travel Board hearing before the undersigned Board 
Member.  The Board is not aware of any additional evidence 
that needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, the veteran asserts that he 
incurred a low back disability during service, or in the 
alternative, that his service-connected left hip disability 
caused his low back disorder. A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. §§  101(24), 1131 (West 1991); 38 C.F.R. 
§§ 3.6(a), 3.303 (2001).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for residuals of a left hip injury in a 
November 1985 rating decision.  A noncompensable disability 
evaluation was initially assigned.  In December 1998, the RO 
increased the veteran's disability evaluation to 10 percent 
for the veteran's left hip because the veteran developed 
post-traumatic arthritis of his left hip.  

The evidence of record consists of service records, service 
medical records, VA medical records, private medical records, 
and VA examination reports, as well as the veteran's 
testimony at a February 2001 Travel Board hearing before the 
undersigned Board Member.  

Service records show that the veteran had annual active duty 
for training for the Kentucky Army National Guard from July 
20, 1979 to August 5, 1979 and from July 24, 1981 though 
August 9, 1981, in addition to other dates in 1976, 1977, 
1979, and 1980. 

Service medical records show that the veteran injured his low 
back secondary to being hit in the back by a spring-loaded 
tank seat while on active duty for training in July 1979.  
According to a Statement of Medical Examination and Duty 
Status, the veteran was diagnosed with a "low back 
sprain/strain."  The injury was noted as being temporary and 
the veteran was returned to duty "as tolerated."  The 
injury was also noted as occurring in the line of duty.  

Treatment records, also dated July 1979, show that the 
veteran complained of back pain.  He also reported a previous 
back injury 1976, wherein the veteran was diagnosed with a 
herniated nucleus pulposus.  Examination showed full range of 
motion of the lumbar spine with pain on the extremes.  There 
was no sensory or motor loss.  Gait was normal.  The veteran 
was assessed as having a low back sprain/strain.  Eighteen 
hours bed rest and duty as tolerated was recommended.  

A follow-up treatment note, dated August 1979, states that 
the veteran reported that his pain decreased since his 
injury.  He denied radiation of the pain or numbness.  He 
also denied bowel and bladder problems.  Physical examination 
showed full range of motion, negative straight leg raising, 
and normal muscle strength.  X-rays were negative for acute 
findings.  The diagnosis was low back pain, resolving, 
secondary to strain on contusion.  The veteran was returned 
to full duty.  Associated service records indicate that the 
veteran was unable to perform his normal military duties from 
August 4 to August 17, 1979 due to his low back 
sprain/strain. 

Service medical records also indicate that the veteran 
injured his left hip in July 1981, when he was thrown 
backward while riding in a tank.  According to a Statement of 
Medical Examination and Duty Status, dated August 1981, the 
veteran was injured when he caught his leg under the seat of 
the tank he was driving when it hit a tree.  The injury was 
characterized as an "Oribabke Fracture" of the left hip and 
was found to have been incurred in the line of duty during 
active duty for training.  The veteran was returned to duty 
prior to the end of his training period.  

Treatment records, dated August 1981, indicate that the 
veteran's inadequate and contradictory records did not permit 
a diagnosis.  The provider noted that the veteran was 
ambulatory following his injury, but that records called the 
veteran's injury a "dislocated hip" and a "contusion."  
The provider also noted that the veteran had no complaints at 
that time, and that his range of motion was normal.  A 
follow-up record, dated September 1981, diagnosed the veteran 
with a left hip injury with persistent crepitus and mild 
pain.  The veteran was given permission to return to duty and 
his civilian employment.  

A post-service VA examination, dated August 1985, reveals 
that the veteran complained of grinding and locking of the 
left hip.  Examination of the musculoskeletal system was 
negative for evidence of burns.  There was minimal pain on 
movement of the left hip and good range of motion.  There was 
also no evidence of burns.  Neurological examination showed 
good coordination and equilibrium, with intact sensory and 
motor movements.  X-rays were negative for evidence of a 
fracture or dislocation of the left hip and soft tissues were 
normal.  The veteran was diagnosed with dislocation of the 
left hip by history.

VA medical records dated June 1985 reflect that the veteran 
reported that he injured his left hip while in the Kentucky 
National Guard, and had some grinding in his left hip.  He 
also reported that he was forced out of the National Guard 
due to his alcohol abuse.  

A February 1990 VA examination indicates that the veteran 
complained of left hip pain and numbness.  Examination showed 
that the veteran had normal gait, hip flexion to 125 degrees 
and abduction to 45 degrees, without apparent pain, well-
preserved sensation in the left hip and thigh, straight leg 
raising to 70 degrees bilaterally without sciatic or hip 
pain, but with some pain in the lumbar area.  The diagnosis 
was post-traumatic arthritis of the left hip.

Social Security records dated July 1991 indicate that the 
veteran is receiving Social Security benefits for psychiatric 
reasons.  According to the decision, the veteran had been 
diagnosed with a severe personality disorder and a substance 
abuse disorder.  

According to a history and physical examination from 
Owensboro Mercy Health System, dated April 1997, the veteran 
reported that he was disabled from a low back injury in the 
past and some orthopedic injuries.

A January 1998 VA medical record shows that the veteran 
complained of a history of chronic low back pain and wanted a 
refill of his prescription pain pills.  The diagnoses were 
chronic low back pain and radiculopathy.  A radiology report, 
also dated January 1998, indicates that a film of the lumbar 
spine shows minimal anterior osteophytosis and normal 
curvature of the spine.  There was no loss of vertebral 
height or soft tissue abnormality.

In April 1998, the veteran reported to the VA with complaints 
of lower back pain due to an injury from 1990.  There was no 
evidence of bladder or bowel problems, but there was 
bilateral paraspinal muscle spasm.  The diagnosis was low 
back pain.

A May 1998 VA medical record indicates that the veteran had a 
tender upper lumbar spine with flexion to 90 degrees.  
Strength was 5 out of 5.  Straight leg raising was negative.  

Private medical records dated June 1998 show that the veteran 
complained of lumbar and thoracic spine pain.  Examination at 
that time showed that the veteran's back was non-tender and 
normal upon physical inspection.  There was no evidence of 
any neurological symptoms, but the veteran stated that 
movement and work exacerbated his back pain.  The record also 
indicated that the veteran reported a history of back injury, 
back pain, and intervertebral disc disease.  The examining 
provider indicated that it was possible that his back was 
injured recently.  He was diagnosed with low back pain.  
Another June 1998 record, dated on the same day, from the 
Owensboro Mercy Health System, providing "aftercare" 
instructions, characterized the veteran's low back pain as a 
"lumbar muscle strain."

VA medical records dated June 1998 indicate that the veteran 
complained of neck and low back pain.  The veteran reported 
that he had injured his shoulder and hip while in service, 
was hit by a train while driving about two years later, and 
fell 39 feet from a ladder and crushed his right foot and 
left arm in 1990.  He also reported that he had two cervical 
spine surgeries in 1988 and 1997.  Examination showed 
tenderness of the bilateral sacroiliac joints.

The veteran was afforded a VA examination in July 1998.  
According to the report, the veteran reported the 
circumstances of his service-connected left hip injury and 
stated that he was diagnosed with a possible dislocated hip, 
which was unconfirmed by x-rays.  He also reported that he 
suffered a significant contusion injury to his left hip and 
knee.  He related that he had been treated for progressive, 
chronic left hip and lower back pain since his left hip 
injury and that he had injured his low back while in service 
in 1978.  He also related that he had two surgeries for his 
cervical spine, and that he was being evaluated for a 
possible vertebral fusion of his lumbosacral spine, including 
an upcoming MRI.  He complained of weakness in his lower back 
and left hip, as well as in his left shoulder and neck.  He 
also complained of fatigability and lack of endurance.  He 
indicated that his left hip felt unstable and that he 
experienced locking of his left hip.  The veteran did not use 
any assistive devices and denied having left hip or low back 
surgery.  There was no evidence of heat, redness, or 
swelling.  Examination showed that pulses were strong and 
regular in the extremities.  There was generalized tenderness 
of the spine, particularly in the cervical and lumbosacral 
spine regions.  A generalized muscle spasm was noted, but 
there was no muscle atrophy or rigidity.  There was a 
slightly decreased range of motion in the cervical spine and 
lumbosacral spine.  There was also decreased lordosis in the 
lumbar spine.  The diagnoses were post-traumatic arthritis of 
the left hip.

A July 1998 VA treatment record indicates that the veteran 
complained of back pain down the back of his left leg and 
bilateral numb feet.  Muscle strength was 5 out of 5.  The 
diagnosis was a probable degenerative lumbar disc, and an MRI 
was scheduled.  

In March 1999, a VA medical opinion was obtained regarding 
the veteran's low back disorder.  According to the physician, 
the veteran's claims file was reviewed.  The physician noted 
that the veteran reported a herniated disc in 1976, and was 
treated for a lumbar strain in July 1979, which was found to 
be "resolving" in August 1979.  The physician also noted 
the absence of low back complaints at the 1990 VA examination 
and the veteran's 1990 fall from a ladder and car accident 
involving a train in 1983.  She stated that the records in 
the veteran's claims file did not show whether the veteran 
sustained any back injuries in the 1990 fall or the car 
accident.  In addition, the physician opined that the record 
indicated that it was not likely that the veteran's present 
low back complaints were the result of the 1979 lumbar 
strain.

A March 2000 record from the Owensboro Mercy Health System 
states that the veteran reported a history of a 1990 fall 
with multiple bone fractures in his cervical vertebra.  He 
also reported that he ran out of pain medication, and began 
taking crank and intravenous cocaine instead.  He complained 
of "feeling shaky" and pain in his joints, especially his 
back, feet, and hands.  He denied swelling or new trauma.  He 
was assessed as having polydrug abuse and joint pains, 
"probably secondary to degenerative changes from [the] prior 
trauma."

The veteran testified at a Travel Board hearing before the 
undersigned Board Member in February 2001.  According to the 
transcript, the veteran testified that he injured his hip 
while driving a tank during active duty for training.  He 
stated that he received six weeks sick leave, whereupon he 
went home to seek treatment from a private physician for his 
hip and back.  The veteran also stated that his doctor sent 
him to a chiropractor, who in turn told him that he would 
have chronic back problems due to his hip because "[his] hip 
was giving [him] so much pain, it was going up through [his] 
bone."  He testified that he continued to seek medical 
treatment every few months following his six weeks leave.  He 
related that he also had been taking painkillers ever since.  
He also related that he received Social Security due to his 
back, and that his back worsened because his civilian job was 
as a welder.  He claimed that a VA physician told him that 
the strain on his hips was agitating and irritating his low 
back, causing his low back pain.  

The Board notes that the veteran failed to report for several 
VA examinations as scheduled, which presumably would have 
resulted in additional relevant findings.  However, the Board 
finds that the veteran's appeal can be resolved without 
another VA examination because there is little disagreement 
as to the nature of the veteran's current low back disorder.  
In addition, the Board notes that another VA examination is 
unnecessary because a VA physician, following review of the 
veteran's claims file, provided an opinion as to any nexus 
between the veteran's injury while on active duty for 
training and his current back disorder.

The Board finds that the evidence of record does not 
establish service connection for the veteran's low back 
disorder.  As stated earlier, an award of service connection 
requires that the veteran have a disability as a result of an 
injury incurred during service.  While the Board acknowledges 
that the veteran was diagnosed with a low back sprain/strain 
during his active duty for training, the medical evidence 
does not show that the veteran's low back disorder was 
incurred or aggravated during his period of active duty for 
training.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.303, 3.6(a) (Service connection may only be granted for 
disease or injury incurred or aggravated during active duty 
or any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; or for any injury 
incurred during any period of inactive duty training in which 
the individual was disabled or died from an injury incurred 
or aggravated in the line of duty).  	The Board 
acknowledges that the veteran's service medical records 
indicate that the veteran reported low back pain and was 
diagnosed with a low back sprain/strain while on active duty 
for training.  Nonetheless, service medical records contain 
absolutely no evidence that the veteran's low back sprain 
resulted in anything other than acute injury.  Moreover, the 
veteran's post-service medical records and the March 1999 VA 
medical opinion clearly indicate that the veteran's current 
low back disorder was not the result of the veteran's 1979 
lumbar strain.  In this regard, the Board notes that the 
veteran's low back pain was considered to be temporary and 
"resolving" within service, and there is no evidence of 
treatment for the veteran's back pain after August 1979.  
Furthermore, private medical records indicate that the 
veteran's back may have been injured recently, and included 
references to the veteran's 1990 39-foot fall from a ladder 
and car accident involving a train.  Similarly, private 
medical records stated that the veteran's joint pain in his 
back was related to degenerative changes from his 1990 fall.  
In short, the only evidence of record linking the veteran's 
low back disorder to his 1979 back strain while on active 
duty for training is the veteran's testimony, which does not 
constitute medical evidence that the veteran incurred his low 
back disorder while on active duty for training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  As the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origins of the veteran's low back disorder, the Board finds 
that the opinion by the March 1999 VA physician, which was 
based on consideration of the veteran's assertions and 
history, and a review of the prior evidence of record, and 
which provided a convincing rationale, to be persuasive.  See 
Wood v. Derwinski, supra.  As such, without competent medical 
evidence of a link between the veteran's low back disorder 
and his active duty for training, the Board finds that the 
veteran is not entitled to service connection for his low 
back disorder.

An award of service connection requires competent medical 
evidence establishing that a current disability is the result 
of or proximately due to a service-connected disability.  In 
this case, the record contains clear medical evidence that 
the veteran's low back disorder is not related to his in-
service left hip injury.   The veteran's service medical 
records regarding the veteran's 1981 left hip injury are 
negative for treatment or diagnosis of a low back disorder as 
a result of the left hip injury incurred by the veteran.  
Most significantly, the Board notes that the VA examiner at 
the July 1998 examination did not associate the findings with 
regard to the veteran's low back with the veteran's left hip 
injury.  Additionally, VA medical records and private medical 
records do not show a definitive relationship between the 
veteran's left hip disability and his low back disorder and 
failed to demonstrate that the veteran's left hip disability 
caused or aggravated the veteran's low back disorder.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  See also Allen, supra.  Instead, the medical evidence 
indicates that the veteran's low back disorder is due to a 
recent injury to his back.  Further, a private medical record 
noted that the veteran's back pain was associated with 
degenerative changes resulting from his 1990 fall from a 39-
foot ladder.  As such, the only evidence of record linking 
the veteran's left knee disorder to his service-connected 
right ankle disability is the veteran's own statements.  
Because the veteran is a layperson with no medical training 
or expertise, his contentions, without more, do not 
constitute competent medical evidence.   See Espiritu, supra 
(holding that lay persons are not competent to offer medical 
opinions).  Accordingly, without competent medical evidence 
of a causal link between the veteran's left hip disability 
and the veteran's low back disorder, the Board finds that the 
veteran is not entitled to service connection for a low back 
disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a low back disorder, to include as secondary 
to the veteran's service-connected residuals of a left hip 
injury.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.


ORDER

Service connection for a low back disorder, to include as 
secondary to a service-connected left hip disorder, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

